Exhibit 10.1

 

LOGO [g502854g53q97.jpg]

December 4, 2017

Mr. Michael Beardall

c/o Vitamin Shoppe Industries Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07028

Dear Mike:

Vitamin Shoppe Industries Inc. (the “Company”) acknowledges your intent to
resign as President, Nutri-Force Nutrition and as an officer and/or employee of
the Company and all of its parents, subsidiaries and affiliates. This letter
agreement (the “Agreement”) confirms the terms the Company is offering you in
exchange for your remaining as an employee of the Company through no later than
March 30, 2018.

1. Target Retention Date.

(a) The employment relationship between you and the Company and its subsidiaries
and affiliates, as applicable, will end on March 30, 2018, or on any earlier
date that the Company may choose in its sole discretion, with or without notice
(the “Target Retention Date”). During the period through the Target Retention
Date, you shall continue to report to the Chief Executive Officer, you shall
continue to lead Nutri-Force Nutrition, you shall assist with the transition of
your responsibilities to another individual or individuals as instructed by the
Company, and you shall perform such other duties and responsibilities as
assigned to you from time to time. In addition, you shall continue to perform
your duties in a satisfactory manner and be in compliance with the policies and
procedures of the Company. You shall continue to have authority to act on the
Company’s behalf or otherwise bind the Company in the ordinary course of
business; provided, however, that you shall not have any authority to act on the
Company’s behalf or otherwise bind the Company (and you shall not give any third
person the appearance that you have any such authority) in matters of
extraordinary importance or financial significance to the Company and/or
Nutri-Force Nutrition. A smooth transition is a material inducement for the
Company to enter into this Agreement.

(b) You will be paid your regular wages through and including the Target
Retention Date. You shall no longer be eligible to participate in the Company’s
benefit programs after the Target Retention Date, except as set forth below in
Section 2 of this Agreement. Information regarding the Company’s 401(k) Plan
will be sent to you separately by the plan administrator following the Target
Retention Date.

(c) You will remain eligible to receive an annual cash bonus pursuant to the
2017 Management Incentive Plan, if any.



--------------------------------------------------------------------------------

2. Separation Benefits. In return for your execution of, and your compliance
with, this Agreement, including your remaining employed and in good standing
with the Company through the Target Retention Date, as well as your execution
(and non-revocation) of a release as set forth below in Section 5 and a second
Release in substantially the same form set forth in Annex A hereto (the “Second
Release”), which Second Release shall be provided on or promptly following the
Target Retention Date, and subject to the terms and conditions set forth in this
Agreement and the Release:

(a) You shall be eligible to earn a one-time performance payment in a gross
amount of up to $100,000 (“Performance Payment”) upon the satisfaction certain
performance criteria that will be set forth in a separate writing to be executed
by both you and the Company.

(b) You shall receive a lump sum payment equal to the value of any accrued but
unused Paid Time Off as of the Target Retention Date, payable within 30 days of
the effective date of the Second Release.

(c) From the date of this Agreement through the Target Retention Date, you will
be permitted five (5) additional days of paid time off per each calendar month
in order to attend to personal matters. Your use of such additional paid time
off shall not reduce the amount of accrued unused Paid Time Off for which you
will be entitled to receive a lump sum payment pursuant to subsection
(c) hereof.

If you do not execute the Second Release within the time periods provided
therein, or if you revoke such Second Release, no payment or benefits will be
due under this Agreement. If the Company terminates your employment without
cause prior to March 30, 2018, you will be entitled to the benefits contained in
this Agreement to the same extent as if you had remained employed through
March 30, 2018 provided that you remained in compliance with the terms of this
Agreement at all times and you timely execute (and do not revoke) the Second
Release, payable within 30 days of the effective date of the Second Release. If
you resign prior to March 30, 2018 or the Company terminates your employment at
any time for cause, no payment or benefits will be due under this Agreement. The
terms “without cause” and “for cause” have the meaning ascribed to them in
Vitamin Shoppe, Inc.’s Executive Severance Policy (which definitions are
incorporated herein).

3. Equity. All awards of shares of Restricted Stock that have been granted to
you shall continue to vest through June 30, 2018. As of June 30, 2018, any
remaining unvested shares of Restricted Stock shall be cancelled. All other
unvested equity awards that have been granted to you (e.g., Performance Stock
Units and Nonqualified Stock Options) shall be cancelled as of March 30, 2018,
or any earlier date of the separation of your employment. In the event you
resign prior to March 30, 2018 or the Company terminates your employment at any
time for cause, all unvested equity awards shall be cancelled as of the
separation date. All other terms and conditions of the Company’s equity based
incentive plans shall remain in full force and effect.

You hereby acknowledge and agree that the Company shall not make any new grants
of equity to you after the date of this Agreement even if the Company makes new
grants of equity to other employees or executives.

 

2



--------------------------------------------------------------------------------

4. No Other Compensation or Benefits. Except as otherwise specifically provided
herein, you will not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs or
arrangements of the Company, Vitamin Shoppe, Inc. or any of their respective
subsidiaries or affiliates on or after the Target Retention Date, except as set
forth in this Agreement.

In addition, without limiting the generality of the foregoing, you hereby
acknowledge and agree that you are not eligible for and shall not be entitled to
any compensation or benefits pursuant to the Vitamin Shoppe Inc.’s Executive
Severance Policy or the FDC Vitamins, LLC Executive Severance Policy, including
any compensation or benefits otherwise owing to you in the event of a Change in
Control, as defined therein.

5. Release.

(a) In consideration of the Company’s obligations in this Agreement, you and
your Representatives hereby release and forever discharge the Company, its
owners, affiliates, subsidiaries, divisions, insurers, attorneys, successors and
assigns, and the current and former employees, officers, directors and agents
thereof (collectively the “Released Parties”) from any and all claims and rights
which you may have against them, and you hereby specifically release, waive and
forever hold them harmless from and against any and all such claims, liability,
causes of action, compensation, benefits, damages, attorney fees, costs or
expenses, of whatever nature or kind and whether known or unknown, fixed or
contingent, and by reason of any matter, cause, charge, claim, right or action
whatsoever, which have arisen at any time up to and including the day you
execute this Agreement, including, but not limited to, those arising during or
in any manner out of your employment with the Company or the termination of such
employment or anything else that may have happened up to and including the day
you execute this Agreement. The rights, claims, causes of action, and
liabilities that you are releasing and waiving include, but are not limited to,
those that concern, relate to, or might arise out of the following: salary,
overtime, bonuses, equity and severance arrangements, benefit plans;
commissions; breach of express or implied contract or promise; harassment,
intentional injury or intentional tort, fraud, misrepresentation, battery,
assault, defamation, breach of fiduciary duty, tort or public policy claims,
whistleblower claims, negligence (including negligent hiring, retention and/or
supervision), wrongful or retaliatory discharge, infliction of emotional injury,
or any other facts or claims; retirement or any other benefits; the Equal Pay
Act (29 U.S.C. §206(d), et seq.); the Age Discrimination in Employment Act
(ADEA) (29 U.S.C. §621, et seq.); Title VII of the Civil Rights Act of 1964 (42
U.S.C. §2000e, et seq.); ERISA (the Employee Retirement Income Security Act of
1974 (29 U.S.C. §1001, et seq.) other than any vested ERISA benefit; COBRA (the
Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C. §21161, et
seq.); the federal WARN Act; the American with Disabilities Act (42 U.S.C.
§12101, et seq.); the National Labor Relations Act and the Labor Management
Relations Act, 29 U.S.C. §141 et seq.; the Family and Medical Leave Act (29
U.S.C. §2601, et seq.); the United States Constitution; the Civil Rights Act of
1991; the Civil Rights Acts of 1866 or 1871 (42 U.S.C. §§1981,1983,1985, et
seq.); retaliation under any federal, state, or local law; any claims for costs
or attorney fees; the fair employment practices (FEP) laws and
employment-related laws of any federal, state, or local jurisdiction (including
the New Jersey Law Against Discrimination, New Jersey Family Leave Act, New
Jersey Paid Family Leave Law, New Jersey Conscientious Employee Protection Act,

 

3



--------------------------------------------------------------------------------

New Jersey Equal Pay Act, New Jersey Civil Rights Act), the Florida Civil Rights
Act of 1992, the Florida Wage Payment Law—Florida Statute Section 448.08, the
Florida Whistle Blower – Fla. Stat. §448.101 et seq., Florida Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers Compensation
Claim – Fla. Stat. §440.205, the Florida Wage Discrimination Law – Fla. Stat.
§448.07, the Florida Equal Pay Law – Fla. Stat. §725.07 and Fla. Stat. Ann.
§448.07, the Florida AIDS Act – Fla. Stat. §110.1125, §381.00 and §760.50, the
Florida Discrimination on the Basis of Sickle Cell Trait Law – Fla. Stat.
§448.075 et seq., Florida OSHA – Fla. Stat. Ann. §442.018(2), and any other
federal, state, city, county or other common law, law, or ordinance, including
but not limited to those where you work and/or reside. You are not releasing any
rights or claims that arise following the effective date of this Agreement.

(b) Notwithstanding the foregoing, the release set forth in Section 5(a) of this
Agreement, will not apply to (i) the obligations of the Company under the
Agreement, (ii) your vested benefits under the Company’s 401(k) Plan, (iii) the
Company’s obligations under its equity based incentive plans, and any related
equity agreement or vested benefit(s) to which you are legally entitled, or
(iv) your rights as a stockholder of Vitamin Shoppe, Inc., (v) your right to
continue healthcare insurance under COBRA; (vi) your right to receive benefits
for occupational illness or injury under the Workers’ Compensation Law;
(vii) your right to receive unemployment benefits; and (viii) any other claims
that, under controlling law, may not be released by private settlement. You
further agree that the payments and benefits described in this Agreement will be
in full satisfaction of any and all claims for payments or benefits, whether
express or implied, that you may have against the Company arising out of your
employment relationship, your service as an employee, officer or director of the
Company, Vitamin Shoppe, Inc. or any of their respective subsidiaries or
affiliates and your separation therefrom. You hereby acknowledge and confirm
that you are providing the release set forth in this Agreement only in exchange
for consideration in addition to anything of value to which you are already
entitled.

(c) You expressly understand and acknowledge that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and that you explicitly took that into account in
determining the amount of consideration to be paid for the giving of this
Agreement, and a portion of said consideration and the mutual covenants
contained herein, having been agreed between the parties with the knowledge of
the possibility of such unknown claims, were given in exchange for a full
satisfaction and discharge of all such claims.

(d) Nothing in this Agreement will affect the Company and Vitamin Shoppe, Inc.’s
obligation to indemnify, defend and hold you harmless to the fullest extent
allowable by applicable law and their respective charter and by-laws with
respect to your acts or omissions in your capacity as an officer or director of
the Company, Vitamin Shoppe, Inc. and their respective subsidiaries and
affiliates.

(e) Period for Review and Acceptance. You will have twenty-one (21) days from
the day you receive this Agreement to consider its terms (the “Review Period”).
In order to receive the benefits and payments provided for in the Agreement, you
must execute this Agreement and return the executed Agreement to the Company,
addressed to the Company, Attention: General Counsel, at 300 Harmon Meadow
Blvd., Secaucus, New Jersey 07028 so that it is received any time on or before
the expiration of the twenty-one (21) day period. After executing this

 

4



--------------------------------------------------------------------------------

Agreement, you will have seven (7) days (the “Revocation Period”) to revoke it
by indicating your desire to do so in writing addressed to and received by the
General Counsel at the address set forth above no later than the seventh (7th)
day following the day you executed the Release. In the event you do not accept
the Release prior to the expiration of the 21-day Review Period, or in the event
you revoke the Agreement during the Revocation Period, the obligations of the
Company to make the payments and provide the benefits set forth in the Agreement
will automatically be deemed null and void.

6. Return of Company Property. No later than the Target Retention Date, you
hereby covenant and agree that you will deliver to the Company all Company
property and equipment in your possession or control, including, but not limited
to, any and all records, manuals, customer lists, notebooks, computers, computer
programs and files, Company credit cards, papers, electronically stored
information and documents kept or made by you in connection with your employment
and you will not retain any copies thereof. You also represent that you have
left intact all electronic Company documents or files, including those that you
developed or helped develop. You are required to return all such property
whether or not you sign this Agreement.

7. Cooperation. From and after the Target Retention Date, you will (i) cooperate
in all reasonable respects with the Company and its affiliates and their
respective directors, officers, attorneys and experts in connection with the
conduct of any dispute, action, proceeding, investigation or litigation
involving the Company or any of its affiliates, including, without limitation,
any such dispute, action, proceeding, investigation or litigation in which you
are called to testify and (ii) promptly make best efforts to respond within a
reasonable timeframe to all requests by the Company and its affiliates relating
to information concerning the Company which may be in your possession. The
Company will, as a condition to your obligations under this Section 7, reimburse
you for any reasonable out of pocket expenses and costs incurred as a result of
such cooperation (including all reasonable, out-of-pocket attorney fees),
provided that such expenses have been approved in writing in advance by an
executive officer of the Company.

8. Special Rules Regarding Restrictive Covenants.

(a) Confidentiality. You acknowledge and agree that in the course of your
employment with the Company, you have acquired certain confidential company
information which you knew or understood was confidential or proprietary to the
Company and which, as used in this Agreement, means: information belonging to or
possessed by the Company which is not available in the public domain or not
released by some third-party through no fault of yours, including, without
limitation (i) information received from the customers, suppliers, vendors,
employees or agents of the Company under confidential conditions; (ii) customer
and prospect lists, and details of agreements and communications with customers
and prospects; (iii) sales plans and projections, product pricing information,
acquisition, expansion, marketing, financial and other business information and
existing and future products and business plans of the Company; (iv) the
Company’s confidential accounting, tax, or financial information, results,
procedures and methods; (v) information relating to existing claims, charges and
litigations; (vi) sales proposals, demonstrations systems, sales material; and
(vii) employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes,

 

5



--------------------------------------------------------------------------------

plans, drawings, sketches, designs, formula books, data, specifications,
software programs and records, whether or not legended or otherwise identified
by the Company as confidential information, as well as such information that is
the subject of meetings and discussions and not recorded. You understand that
such confidential company information has been disclosed to you for the
Company’s use only. You understand and agree that you (i) will not disclose or
communicate confidential information to any person or persons; and (ii) will not
make use of confidential information on your own behalf, or on behalf of any
other person or persons. You will give immediate notice to the Company if you
are ordered by a court or otherwise compelled by law to reveal any confidential
information to any third party.

You acknowledge and agree that this confidentiality obligation is of utmost
importance to the Company and that its breach is a material breach of this
Agreement.

18 U.S.C. § 1833(b) states: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, you have the
right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. You also have the right to disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure. Nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

Nothing in this Agreement prohibits you from reporting possible violations of
United States federal law or regulation to any governmental agency or entity,
including but not limited to, the United States Department of Justice, the
United States Securities and Exchange Commission, the United States Congress,
and any Inspector General of any United States federal agency, or making other
disclosures that are protected under the whistleblower provisions of United
States federal, state or local law or regulation; provided, that you will use
your reasonable best efforts to: (i) disclose only information that is
reasonably related to such possible violations or that is requested by such
agency or entity, and (ii) request that such agency or entity treat such
information as confidential. You do not need prior authorization from the
Company to make any such reports or disclosures and are not required to notify
the Company that you have made such reports or disclosures. This Agreement does
not limit your right to receive an award for information provided to any
governmental agency or entity.

(b) Non-Disparagement. You agree not to defame or maliciously disparage the
Company, its management, stockholders, subsidiaries, parent, and/or other
affiliates in any manner whatsoever.

(c) Non-Competition. During the period of your employment and for one year
thereafter, you shall not, without the Company’s prior written consent, directly
or indirectly, own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be connected as a director,
officer, employee, partner, consultant or otherwise with, any profit or
non-profit business or organization in the United States that, directly or

 

6



--------------------------------------------------------------------------------

indirectly, markets, distributes or sells (through wholesale, retail or direct
marketing channels including, but not limited to, mail order and internet
distribution) vitamins, minerals, nutritional supplements, herbal products,
sports nutrition products, bodybuilding formulas or homeopathic remedies (the
“Competitive Products”) if, except with respect to the companies listed below,
the sale/distribution of the Competitive Products represent one third (1/3) or
more of such business or organization’s gross sales in the proceeding twelve
(12) months from the Target Retention Date (the “Competitive Business”);
provided, however, that you may work for a business or organization (other than
the companies listed below) that sells Competitive Products that is less than
one third (1/3) of such gross sales only if you are not directly involved in
that part of the business or organization that deals with, or has knowledge of,
the Competitive Products. Notwithstanding, and without limiting, the foregoing,
the following companies constitute a Competitive Business: GNC, Whole Foods,
Vitacost, Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s
Sunflower Markets and Vitamin Cottage. Notwithstanding the foregoing, you may be
a passive owner (which shall not prohibit the exercise of any rights as a
shareholder) of not more than 5% of the outstanding stock of any class of any
public corporation that engages in a Competitive Business. For the avoidance of
doubt, nothing in this subsection, nor in any other agreement between you and
the Company, shall be interpreted to prevent you from investing in or becoming a
shareholder or employee of a company that manufacturers Competitive Products.
This Section 8(c) supersedes any other non-competition restrictive covenant
provision contained in any other agreement between you and the Company.

(d) Non-Solicitation. During the period of your employment and for one year
thereafter, you shall not directly or indirectly (i) cause any person or entity
to, either for you or for any other person, business, partnership, association,
firm, company or corporation, hire from the Company or attempt to hire, divert
or take away from the Company, any of the officers or employees of the Company
who were employed by the Company during the eighteen (18) months prior to the
Target Retention Date; or (ii) cause any other person or entity to, either for
you or for any other person, business, partnership, association, firm, company
or corporation, attempt to divert or take away from the Company or its
subsidiaries any of the business or vendors of the Company.

(e) Remedies. You and the Company acknowledge that the restrictions imposed by
this Section 8 are reasonably necessary to protect the legitimate business
interests of the Company, and that the Company would not be willing to offer the
benefits pursuant to this Agreement in the absence of such agreement. You agree
that any breach of this Section 8 by you would cause irreparable damage to the
Company and that in the event of such breach the Company shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent the violation of any obligations hereunder,
without the necessity of posting a bond, plus if the Company prevails with
respect to any dispute between the Company and you as to the interpretation,
terms, validity or enforceability of this Section 8, the recovery of any and all
costs and expenses incurred by the Company, including reasonable attorneys’ fees
in connection with the enforcement of this Section 8. You further acknowledge
and agree that any period of time during which you are violation of the
covenants set forth in this Section 8 shall be added to the applicable
restricted period. Resort to such equitable relief shall not be construed to be
a waiver of any other rights or remedies that the Company may have for damages
or otherwise.

 

7



--------------------------------------------------------------------------------

9. Forfeiture and Repayment. You may be required to repay to the Company the any
compensation or benefits pursuant to this Agreement: (i) if during the course of
employment you engage in conduct, or it is discovered that you have engaged in
conduct, that is (x) materially adverse to the interest of the Company, which
include failures to comply with the Company’s written rules or regulations and
material violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, you compete with, or
engages in the solicitation and/or diversion of customers, vendors or employees
of, the Company or it is discovered that you have engaged in such conduct;
(iii) if following the Target Retention Date, you violate any post-termination
obligations or duties owed to, or any agreement with, the Company, which
includes this Agreement, any employment agreement and other agreements
restricting post-employment conduct; (iv) if following the Target Retention
Date, the Company discovers facts that would have supported a termination for
Cause had such facts been known to the Company before the termination of
employment; and (v) if compensation that is promised or paid to you is required
to be forfeited and/or repaid to the Company pursuant to applicable regulatory
requirements as in effect from time to time and/or such forfeiture or repayment
affects amounts or benefits payable under this Agreement.

10. Waiver of Rights. No delay or omission by the Company in exercising any
right under this Agreement (including Annex A) will operate as a waiver of that
or any other right. A waiver or consent given by the Company on any one occasion
will be effective only in that instance and will not be construed as a bar or
waiver of any right on any other occasion.

11. Arbitration. You agree that any dispute, controversy or claim arising out of
or in connection with this Agreement or relating to your employment or the
termination of your employment (“Dispute”) that cannot be resolved by you and
the Company will be submitted to and resolved by arbitration, in accordance with
The Vitamin Shoppe Dispute Resolution Program. If enforcement of the arbitration
award is required or the Dispute is not covered by the Dispute Resolution
Program, the parties hereby: (i) agree and consent to the personal jurisdiction
of the courts of the New Jersey located in Hudson County and/or the Federal
courts of the United States of America located in Newark, New Jersey for
resolution of any such Dispute and (ii) agree that those courts, and only those
courts, shall have exclusive jurisdiction to determine any Dispute, including
any appeal.

12. Entire Agreement/Severability. This Agreement (including Annex A)
constitutes the sole and complete understanding and agreement between the
parties with respect to the matters set forth herein, and there are no other
agreements or understandings, whether written or oral and whether made
contemporaneously or otherwise. You agree and acknowledge that this Agreement
shall not in any way affect, modify, or nullify any agreement(s) that you may
have entered into with the Company that obligate you to take or refrain from
taking any action subsequent to your last day of employment, including without
limitation, the agreement to protect the Company’s confidential information, and
that any such obligations contained in those agreement(s) remain in full force
and effect. No term, condition, covenant, representation or acknowledgment
contained in this Agreement may be amended unless in writing signed by both
parties. If any section of this Agreement is determined to be void, voidable or
unenforceable, it will have no effect on the remainder of the Agreement which
will remain in full force and effect.

 

8



--------------------------------------------------------------------------------

13. Voluntary Assent. By your signature on this Agreement, you affirm and
acknowledge that:

(a) you have read this Agreement, and understand all of its terms;

(b) you have voluntarily entered into this Agreement and that you have not
relied upon any representation or statement, written or oral, not set forth in
this Agreement;

(c) the only consideration for signing this Agreement is as set forth herein and
that the consideration received for executing this Agreement is greater than
that to which you may otherwise be entitled; and

(d) you have been given the opportunity and you have been advised by the Company
to have this Agreement reviewed by your attorney and/or tax advisor.

14. No Admission. Nothing contained in this Agreement, or the fact of its
submission to you, will constitute or be construed as an admission of liability
or wrongdoing by either party.

15. Counterparts. The Agreement may be executed in two (2) signature
counterparts, each of which will constitute an original, but all of which taken
together will constitute but one and the same instrument.

16. Taxes; Section 409A.

(a) All payments described in this Agreement will be subject to deduction for
all required income and payroll taxes.

(b) It is intended that the payments provided for in this Agreement comply with,
or be exempt from, the terms of Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.
The termination of your employment is intended to be a “separation of service”
for purposes of Section 409A. In the event, however, that any such payments are
determined to be subject to Section 409A, then the Company may make such
adjustments as are reasonably required to comply with such section. If you are a
“specified employee” within the meaning of Section 409A, then no payment or
benefit that is payable on account of your “separation from service”, as that
term is defined for purposes of Section 409A, shall be made before the date that
is six months after your “separation from service” (or, if earlier, the date of
your death) if and to the extent that such payment constitutes deferred
compensation under Section 409A. Any payment or benefit delayed by reason of the
prior sentence shall be paid out or provided in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule.

In addition, any expense reimbursement under this Agreement will be made on or
before the last day of the taxable year following the taxable year in which such
expense was incurred by you, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year will in any way affect the
expenses eligible for reimbursement in any other taxable year.

 

9



--------------------------------------------------------------------------------

Notwithstanding any of the preceding, the Company makes no representations
regarding the tax treatment of any payments hereunder, and you will be
responsible for any and all applicable taxes.

 

Acknowledged and accepted by:     VITAMINSHOPPE INDUSTRIES INC. /s/ Michael
Beardall     By:   /s/ Teresa Orth Michael Beardall     Name:   Teresa Orth    
Title:   Senior Vice President – Human Resources

 

10



--------------------------------------------------------------------------------

ANNEX A

Release

Pursuant to the Agreement between you and the Company dated December __, 2017,
the following is the Release referenced therein, (capitalized terms used herein
without definition have the meanings specified in the Agreement).

1. Release.

(a) In consideration of the Company’s obligations in this Agreement, you and
your Representatives hereby release and forever discharge the Company, its
owners, affiliates, subsidiaries, divisions, insurers, attorneys, successors and
assigns, and the current and former employees, officers, directors and agents
thereof (collectively the “Released Parties”) from any and all claims and rights
which you may have against them, and you hereby specifically release, waive and
forever hold them harmless from and against any and all such claims, liability,
causes of action, compensation, benefits, damages, attorney fees, costs or
expenses, of whatever nature or kind and whether known or unknown, fixed or
contingent, and by reason of any matter, cause, charge, claim, right or action
whatsoever, which have arisen at any time up to and including the day you
execute this Agreement, including, but not limited to, those arising during or
in any manner out of your employment with the Company or the termination of such
employment or anything else that may have happened up to and including the day
you execute this Agreement. The rights, claims, causes of action, and
liabilities that you are releasing and waiving include, but are not limited to,
those that concern, relate to, or might arise out of the following: salary,
overtime, bonuses, equity and severance arrangements, benefit plans;
commissions; breach of express or implied contract or promise; harassment,
intentional injury or intentional tort, fraud, misrepresentation, battery,
assault, defamation, breach of fiduciary duty, tort or public policy claims,
whistleblower claims, negligence (including negligent hiring, retention and/or
supervision), wrongful or retaliatory discharge, infliction of emotional injury,
or any other facts or claims; retirement or any other benefits; the Equal Pay
Act (29 U.S.C. §206(d), et seq.); the Age Discrimination in Employment Act
(ADEA) (29 U.S.C. §621, et seq.); Title VII of the Civil Rights Act of 1964 (42
U.S.C. §2000e, et seq.); ERISA (the Employee Retirement Income Security Act of
1974 (29 U.S.C. §1001, et seq.) other than any vested ERISA benefit; COBRA (the
Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C. §21161, et
seq.); the federal WARN Act; the American with Disabilities Act (42 U.S.C.
§12101, et seq.); the National Labor Relations Act and the Labor Management
Relations Act, 29 U.S.C. §141 et seq.; the Family and Medical Leave Act (29
U.S.C. §2601, et seq.); the United States Constitution; the Civil Rights Act of
1991; the Civil Rights Acts of 1866 or 1871 (42 U.S.C. §§1981,1983,1985, et
seq.); retaliation under any federal, state, or local law; any claims for costs
or attorney fees; the fair employment practices (FEP) laws and
employment-related laws of any federal, state, or local jurisdiction (including
the New Jersey Law Against Discrimination, New Jersey Family Leave Act, New
Jersey Paid Family Leave Law, New Jersey Conscientious Employee Protection Act,
New Jersey Equal Pay Act, New Jersey Civil Rights Act), the Florida Civil Rights
Act of 1992, the Florida Wage Payment Law—Florida Statute Section 448.08, the
Florida Whistle Blower – Fla. Stat. §448.101 et seq., Florida Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers Compensation
Claim – Fla. Stat. §440.205, the Florida Wage Discrimination Law – Fla. Stat.
§448.07, the Florida Equal Pay Law – Fla. Stat. §725.07 and Fla. Stat. Ann.
§448.07, the Florida AIDS Act – Fla. Stat. §110.1125, §381.00 and §760.50, the
Florida

 

11



--------------------------------------------------------------------------------

Discrimination on the Basis of Sickle Cell Trait Law – Fla. Stat. §448.075 et
seq., Florida OSHA – Fla. Stat. Ann. §442.018(2), and any other federal, state,
city, county or other common law, law, or ordinance, including but not limited
to those where you work and/or reside. You are not releasing any rights or
claims that arise following the Effective Date (as defined in Section 2 below)
of this Release.

(b) Notwithstanding the foregoing, the release set forth in Section 1(a) of this
Release, will not apply to (i) the obligations of the Company under the
Agreement, (ii) your vested benefits under the Company’s 401(k) Plan, (iii) the
Company’s obligations under the Equity Plan, and any related equity agreement or
vested benefit(s) to which you are legally entitled, or (iv) your rights as a
stockholder of Vitamin Shoppe, Inc., (v) your right to continue healthcare
insurance under COBRA; (vi) your right to receive benefits for occupational
illness or injury under the Workers’ Compensation Law; (vii) your right to
receive unemployment benefits; and (viii) any other claims that, under
controlling law, may not be released by private settlement. You further agree
that the payments and benefits described in the Agreement will be in full
satisfaction of any and all claims for payments or benefits, whether express or
implied, that you may have against the Company arising out of your employment
relationship, your service as an employee, officer or director of the Company,
Vitamin Shoppe, Inc. or any of their respective subsidiaries or affiliates and
your separation therefrom. You hereby acknowledge and confirm that you are
providing the release set forth in this Release only in exchange for
consideration in addition to anything of value to which you are already
entitled.

(c) You expressly understand and acknowledge that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and that you explicitly took that into account in
determining the amount of consideration to be paid for the giving of this
Release, and a portion of said consideration and the mutual covenants contained
herein, having been agreed between the parties with the knowledge of the
possibility of such unknown claims, were given in exchange for a full
satisfaction and discharge of all such claims.

(d) Nothing in this Release will affect the Company and Vitamin Shoppe, Inc.’s
obligation to indemnify, defend and hold you harmless to the fullest extent
allowable by applicable law and their respective charter and by-laws with
respect to your acts or omissions in your capacity as an officer or director of
the Company, Vitamin Shoppe, Inc. and their respective subsidiaries and
affiliates.

2. Period for Review and Acceptance. You will have twenty-one (21) days from the
day you receive this Release to consider the terms of this Release (the “Review
Period”). In order to receive the benefits and payments provided for in the
Agreement, you must execute this Release, have your signature notarized and
return the executed Release to the Company, addressed to the Company, Attention:
General Counsel, at 300 Harmon Meadow Blvd., Secaucus, New Jersey 07028 so that
it is received any time on or before the expiration of the twenty-one (21) day
period. After executing the Release, you will have seven (7) days (the
“Revocation Period”) to revoke it by indicating your desire to do so in writing
addressed to and received by the General Counsel at the address set forth above
no later than the seventh (7th) day following the day you executed the Release.
In the event you do not accept the Release prior to the expiration of the 21-day
Review Period, or in the event you revoke the Release during the Revocation
Period, the obligations of the Company to make the payments and provide the
benefits set forth in the

 

12



--------------------------------------------------------------------------------

Agreement will automatically be deemed null and void. No payments or benefits
will be paid or provided under the Agreement, until you have signed the Release
(and previously, the Agreement), and not revoked the Release during the
Revocation Period. The “Effective Date” of this Release shall be the day
following the expiration of the Revocation Period, so long as you have not
revoked this Release during the Revocation Period.

3. Voluntary Assent. By your signature on this Release, you affirm and
acknowledge that:

(a) you have read the Agreement and the Release, and understand all of their
terms;

(b) you have voluntarily entered into this Release and that you have not relied
upon any representation or statement, written or oral, not set forth in the
Agreement or this Release;

(c) the only consideration for signing this Release is as set forth in the
Agreement and that the consideration received for executing this Release is
greater than that to which you may otherwise be entitled;

(d) you have been given the opportunity and you have been advised by the Company
to have this Release reviewed by your attorney and/or tax advisor; and

(e) you have been given up to twenty-one (21) days to consider this Release and
that you understand that you have seven (7) days after executing it to revoke it
in writing, and that, to be effective, such written revocation must be received
by the Company within the seven (7) day Revocation Period.

4. Counterparts. This Release may be executed in two (2) signature counterparts,
each of which will constitute an original, but all of which taken together will
constitute but one and the same instrument.

 

Acknowledged and accepted by:  

 

Michael Beardall

VITAMIN SHOPPE INDUSTRIES INC. By:       Name:   Title:

 

13